[Cite as State v. Dewberry, 2019-Ohio-3306.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                      Court of Appeals No. WD-18-079

        Appellee                                   Trial Court No. 2018CR0231

v.

Vincent Dewberry                                   DECISION AND JUDGMENT

        Appellant                                  Decided: August 16, 2019

                                               *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                               *****

        OSOWIK, J.

        {¶ 1} This is an appeal from the October 9, 2018 judgment of the Wood County

Court of Common Pleas, sentencing appellant to a 17-month term of incarceration

following appellant’s conviction pursuant to a plea agreement on one amended count of
attempted failure to comply with an order of a police officer, in violation of R.C.

2923.02, a felony of the fourth degree.

         {¶ 2} In exchange for the plea, an additional charge of driving under suspension,

in violation of R.C. 4510.16, was dismissed. This case arises from a late-night, high-

speed chase, commencing on I-75 in Wood County and concluding in the parking lot of a

Perrysburg restaurant. For the reasons set forth below, this court affirms the judgment of

the trial court.

         {¶ 3} Appellant, Vincent Dewberry, sets forth the following two assignments of

error:

                1. THE TRIAL COURT DID NOT COMPLY WITH R.C. 2929.11

         AND R.C.2929.12 AND SENTENCING APPELLANT TO 17 MONTHS

         IN [ODRC] INSTEAD OF ORDERING COMMUNITY CONTROL.

                2. APPELLANT RECEIVED INEFFECTIVE ASSISTANCE OF

         COUNSEL.

         {¶ 4} The following undisputed facts are relevant to this appeal. On April 5, 2018,

appellant, a Dayton, Ohio, resident had traveled to Perrysburg to attend a local comedy

club. Later that night, an Ohio State Highway Patrol trooper on duty on I-75 in Wood

County was operating a radar device monitoring for speeders. The speed radar recorded

appellant traveling at 103 m.p.h.

         {¶ 5} In response to appellant’s exorbitant speed, the trooper attempted to initiate

a traffic stop. Appellant, who possessed active criminal warrants from three different




2.
Ohio counties at the time, did not cooperate in the stop. Conversely, appellant further

accelerated his rate of speed in an effort to flee from the pursuing trooper.

       {¶ 6} Appellant led the trooper on an extremely dangerous, high-speed chase,

during which appellant’s speed reached approximately 140 m.p.h. During the chase, the

suspect ignored the trooper’s flashing lights, ignored all traffic laws and traffic control

devices, recklessly passed vehicles going northbound on I-75 using the interior shoulder

of the freeway, and caused many dangerous traffic situations. Appellant ultimately exited

the freeway and was later arrested in the parking lot of a Perrysburg restaurant.

       {¶ 7} On June 7, 2018, appellant was indicted on one count of failure to comply

with an order of a police officer, in violation of R.C. 2921.331, a felony of the third

degree, and one count of driving under suspension, in violation of R.C. 4510.16, a

misdemeanor offense. On June 19, 2018, appellant was arraigned and counsel was

appointed.

       {¶ 8} On August 14, 2018, pursuant to a negotiated plea agreement, appellant pled

guilty to one amended count of attempted failure to comply an order of a police officer,

in violation of R.C. 2921.331, a felony of the fourth degree. In exchange for the plea, the

remaining offense was dismissed. The case was scheduled for an October 2, 2018

sentencing hearing. In addition, a presentence investigation report was ordered.

       {¶ 9} On October 2, 2018, appellant failed to appear for sentencing. Accordingly,

a statewide arrest warrant was issued. On October 9, 2018, the arrest warrant was

executed and appellant was present in court for sentencing.




3.
       {¶ 10} The sentencing transcript reflects that counsel for appellant gave the trial

court a statement in mitigation on appellant’s behalf. Counsel furnished the trial court

with additional details regarding some of appellant’s considerable criminal record in an

effort to present some of the past convictions in a less adverse light. Counsel requested

that appellant be placed on community control.

       {¶ 11} The trial court next heard a statement from the probation department. The

probation representative conveyed that given appellant’s lengthy prior criminal record,

including numerous prior probation violations and violations of court orders, as well as

the fact that appellant also committed new criminal offenses while out on bond in the

instant case, the probation department determined appellant to be not suitable for

community control.

       {¶ 12} The sentencing transcript next reflects an extended exchange in which

appellant repeatedly interrupted the trial court and engaged in a lengthy dispute with the

trial court regarding appellant’s past criminal record. This necessitated both the trial

court and counsel for appellant admonishing appellant repeatedly regarding appellant’s

disruptive courtroom conduct.

       {¶ 13} The trial court noted that appellant incurred new criminal offenses,

including weapons offenses, in Montgomery County, Ohio, shortly after being released

on bond in the instant case. The trial court further noted that appellant’s new criminal

offenses, in addition to appellant’s active warrants on separate criminal offenses in




4.
multiple other counties, would preclude the court from utilizing a community-based

facility in the instant case.

       {¶ 14} The trial court conveyed that appellant had been evaluated in the present

case at the Court Diagnostic and Treatment Center. The record reflects that appellant

was not cooperative and withheld information during the assessment process.

       {¶ 15} Ultimately, the trial court considered all aggravating and mitigating

information, the applicable statutory provisions and factors, and concluded in relevant

part that,

               We look at the facts of this particular case. The duration of the

       pursuit was about eight minutes and the distance of the pursuit was about

       seven miles. The speed reaches * * * 140 miles an hour. The defendant

       failed to stop for traffic lights or stop signs. There are numerous moving

       violations throughout this pursuit. The defendant passed several vehicles

       on the shoulder of the road at a high rate of speed. The Ohio Risk

       Assessment Tool [ORAS] indicates that he is a high risk to recidivate.

       Given all of that and the fact that the Court does not have a CBCF available

       to it because the defendant obtained additional charges, at this time the

       court would impose a sentence of 17 months in the Ohio Department of

       Rehabilitation and Corrections.

       {¶ 16} This appeal ensued. In the first assignment of error, appellant contends that

the non-maximum sentence was unlawful due to the trial court allegedly failing to




5.
comply with R.C. 2929.11 and 2929.12 sentencing principles and purposes. We do not

concur.

       {¶ 17} It is well-established that felony sentence review in Ohio is not conducted

pursuant to the former abuse of discretion standard. R.C. 2953.08(G)(2) directs that an

appellate court may reduce, modify, or vacate and remand a disputed felony sentence if it

clearly and convincingly finds either that the record of evidence does not support

applicable statutory findings or that the sentence is otherwise contrary to law. State v.

Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶ 11.

       {¶ 18} Notably, appellant acknowledges that the disputed sentence falls within the

applicable R.C. 2929.14(A)(4) statutory sentencing range. Further, appellant does not

maintain that the trial court sentence was in breach of any of the sentencing statutes

delineated in R.C. 2953.08(G)(2), nor does he maintain that postrelease control was

misapplied.

       {¶ 19} Nevertheless, appellant maintains that the sentence was unlawful.

Specifically, appellant suggests that the trial court sentence was excessive given that

appellant’s offense was not part of an organized criminal scheme, was not motivated by

prejudice, and did not involve a family member or children. Appellant presents no legal

support for the notion that the presence of these particular mitigating factors operates to

constrain the trial court and preclude it from imposition of the subject lawful sentence.

       {¶ 20} In addition, appellant asserts that there was no harm or injury to a victim in

this matter. We do not concur. The record reflects that appellant caused an extremely




6.
high-speed chase by a state trooper on a heavily-traveled freeway in a heavily-populated

suburban location. Appellant dangerously passed lawfully traveling vehicles on the

freeway shoulder at speeds reaching 140 m.p.h. while being pursued by law enforcement.

To suggest that there were no adverse consequences of appellant’s conduct is not

persuasive.

       {¶ 21} The record reflects that in the course of crafting the subject sentence the

trial court noted appellant’s significant criminal history, failure to cooperate in ordered

services in connection to past criminal offenses, commission of multiple new criminal

offenses while out on bond in the instant case, inability to utilize a local correction

facility due to multiple active warrants from other jurisdictions, failure to cooperate in the

court diagnostic assessment, serious nature of the instant offense, danger posed to the

public, compelling interest in protecting the public from appellant, high risk of

recidivism, and numerous other facts adverse to appellant underpinning the propriety of

the sentence imposed.

       {¶ 22} The record of evidence in this case does not reflect clear and convincing

evidence that the record does not support the trial court’s decision to sentence appellant

to 17 months in prison. As such, we may not vacate or modify the sentence. State v.

Marcum, 146 Ohio St.3d 513, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 23. We find

appellant’s first assignment of error not well-taken.

       {¶ 23} In the second assignment of error, appellant asserts ineffective assistance of

counsel. Specifically, appellant alleges that trial counsel was ineffective, “by not




7.
investigating appellant’s lengthy juvenile record,” in connection to mental health and

substance abuse issues. We do not concur.

        {¶ 24} In order to establish ineffective assistance of counsel, a defendant must

demonstrate deficiencies of trial counsel, but for which, the outcome of the matter would

have been different. State v. Willis, 6th Dist. Wood No. WD-16-048, 2017-Ohio-8924,

¶ 24.

        {¶ 25} Appellant speculatively asserts that a mental health evaluation, “[M]ight

have shed some light on appellant’s extensive juvenile record.” (Emphasis added).

Regardless of the fact that appellant’s position cannot demonstrate ineffective assistance

of counsel as it is rooted in nothing beyond conjecture, we nevertheless note that the

record reflects that appellant was assessed by a clinical psychologist with the Court

Diagnostic and Treatment Center. Appellant was not diagnosed with any mental health

conditions.

        {¶ 26} The record reflects that appellant has not demonstrated any deficiencies of

counsel, outcome determinative or otherwise. Wherefore, we find appellant’s second

assignment of error not well-taken.

        {¶ 27} On consideration whereof, the judgment of the Wood County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.


                                                                        Judgment affirmed.




8.
                                                               State v. Dewberry
                                                               C.A. No. WD-18-079




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




9.